UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-4671



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


CLAUNCE MONTREL MAZYCK, a/k/a Claunce Montrel
Mazck, a/k/a Cabbage Mazyck, a/k/a Claunce
Montrel Mazyeck, a/k/a Clarence Mazyck, a/k/a
Clarence Montrel Mazyck, a/k/a Claunce J.
Mazyck, a/k/a Clarenc Mazyck,

                                            Defendant - Appellant.



     On Remand from the Supreme Court of the United States.
                      (S. Ct. No. 04-8836)


Submitted:   January 31, 2006                Decided:   May 4, 2006


Before MOTZ, TRAXLER, and SHEDD, Circuit Judges.


Opinion reinstated; sentence affirmed by unpublished per curiam
opinion.


Thaddeus J. Doughty, North Charleston, South Carolina, for
Appellant. Jonathan S. Gasser, Acting United States Attorney, John
C. Duane, Assistant United States Attorney, Charleston, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            This case is before the court on remand from the Supreme

Court.   We previously affirmed Claunce Montrel Mazyck’s conviction

and sentence.      United States v. Mazyck, No. 03-4671 (4th Cir.

Oct. 21, 2004) (unpublished).              The Supreme Court vacated our

decision and remanded Mazyck’s case to us for further consideration

in light of United States v. Booker, 543 U.S. 220 (2005).

            Mazyck pled guilty, pursuant to a written plea agreement,

to one count of unlawful possession of a firearm by a convicted

felon, in violation of 18 U.S.C. § 922(g) (2000).             At sentencing,

the district court assigned a base offense level of 20, and Mazyck

received a two-level enhancement because the firearm in question

was   reported   stolen.     See    U.S.    Sentencing     Guidelines   Manual

§ 2K2.1(b)(4) (2002). After a three-level reduction for acceptance

of    responsibility,   Mazyck’s     adjusted    offense     level   was    19.

Mazyck’s criminal history category V yielded a guideline range of

57 to 71 months’ imprisonment.              The district court imposed a

sentence of 71 months’ incarceration.

            On   remand,   Mazyck    argues    that   he    is   entitled   to

resentencing in light of Booker because his sentence was improperly

enhanced by two levels because the firearm in question was stolen.

He asserts that the government did not prove that the firearm was

stolen and that he thus should be resentenced without the two-level

enhancement.     Because Mazyck did not challenge the enhancement on


                                    - 2 -
this ground below, we review for plain error.             United States v.

Hughes, 401 F.3d 540, 547 (4th Cir. 2005).

           For purposes of determining Booker error, we consider the

guideline range based on the facts the defendant admitted before

any adjustment for acceptance of responsibility.           United States v.

Evans,   416   F.3d   298,   300   n.4   (4th   Cir.   2005).   Using   this

calculation with criminal history category V, the guideline range

would have been 63 to 78 months.            Because Mazyck’s sentence is

within that range, he cannot show plain error.

           Accordingly, we reinstate our October 21, 2004 opinion

and affirm Mazyck’s sentence after our reconsideration in light of

Booker. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                        OPINION REINSTATED;
                                                          SENTENCE AFFIRMED




                                    - 3 -